220 Ga. 240 (1964)
138 S.E.2d 314
BROSNAN
v.
UNDERCOFLER, State Revenue Commissioner.
22660.
Supreme Court of Georgia.
Argued September 16, 1964.
Decided September 21, 1964.
Smith, Gardner, Kelley & Wiggins, for plaintiff in error.
John A. Blackmon, William L. Harper, Assistant Attorneys General, contra.
MOBLEY, Justice.
This case is controlled by the decision rendered by this court in the case of Brosnan v. Undercofler, ante. Therefore, the Court of Appeals, not this court, has jurisdiction of this case.
Transferred to the Court of Appeals. All the Justices concur.